Case 7:19-mj-00675 Document 1 Filed on 03/23/19 in TXSD PWM& D,smctcoun
_ uthem Districtof fexasT
Ao 91 (Rev s/o1) crandalc¢mpigim FlLED

United States District Court

soUTHERN DISTRICT '.oF TExas Uavld J. Bradley, clerk
- MCALLEN DIvISIoN v ~

 

111/111 25 2013

UNITED STATES OF AMERICA

V_ chMlNAL coMPLAlNT
Cesar Salvador Sandoval Pm~crpm_ . Case Number:

YOB' 1982

united states l ` ` v M-19- 09 75 -M

(Namc and Addrcss ofDei'endant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief On or about Ma[ch 21, 2013 in _Hld.algn__ COllflty, in
the Southem ` District of Texas defendants(s)‘ did,

( T rack Statutory Language oflOffense)>

knowing or in reckless disregard of the fact Come|lo Mejia-Mondragon, a citizen of Mexico, and Roger Gustavo
Raudales-Banegas, a citizen, along with four (4) other undocumented aliens, for a total of six (6), who had
entered the United States in violation of lawl did knowingly transport, or move or attempted to transport said
aliens in` furtherance of such violation of law within the United States, that is, from a location near Cuevitas,
Texas to the point of arrest near Sullivan City, Texas,

in violation ofTitle 8 United States Code, Section(s) 1324(a)(1)(A)jii) FELONY
I further state that I am a(n) U. S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On March 21, 2019, the D_epartment of Public Transportation (DPS) conducted a vehicle stop and requested assistance from Border
Patrol Agents responded and made contact with a DPS 'I`rooper.

The DPS 'l`rooper informed agents he conducted a vehicle stop on a red Chevrolet Silverado for running a stop sign. Aiter
approaching the pick up truck, the Trooper explained he discovered six subjects laying down in the bed of the truck, some on top of
each other. 'I`he Trooper also identified the driver as Cesar Salvador Sandoval Jr.

I declare under penalty of perjury that the statements in this complaint are true and correct Executed on March 23, 2019.

 

 

 

 

SEE AT!`ACHED
Continued on the attached sheet and made a part of this complaint: [:(]¥es [:| No
Submitted by reliable electronic means, sworn to and
attested to telephonica|ly per Fed. R. Cr. P. 4.1, and ,S/ Julio C Pena
probable cause found on: , ` .
1 S1gnature of Comp|ainant
Julio c. Peaa 5 " .i senior PatrolA ge eni
Printed Name of Complalnant » .
March 23, 2019 1 1 225 p~m~ - ar McAllen. rean
Dale City and State

 

 

Peter E. ormsby ~ . u. s. Magiscrata Judge %`[/E:~ O%/‘/`/V)Q‘
Name and Tit|e of Judicial Ofticer l Signature of Judicial Off car

Case 7:19-mj-OO§75 'Document 1 Filed 011 03/23/19 in TXSD Page 2 of 2

UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF TEXAS
McALLEN, TEXAS

ATTAcHMENT To chMlNAL coMPLAlNT-
1111-19 06 75 1v1

RE: Cesar Sa|vador Sandova|

CONT|NUAT|ON:

\

Agents conducted an immigration inspection and determined the six subjects in the bed of the pickup truck
were all undocumented aliens. Cesar Salvador Sandoval was determined to be a United States Citizen.

All the subjects were transported to the Rio Grande City Border Patrol Station for processing. _

Principal Statement

Cesar Salvador Sandoval Jr. was read his Miranda Rights. He understood his rights and provided a
sworn statement

Sandoval stated a relative offered him thejob and he accepted. Sandoval needed to pick up the
undocumented aliens and he would receive $60 for each person. A&er picking up the people,
Sandoval was transporting them to his relative’s house.

Material Witnesses

Cornelio Mejia-Mondragon and Roger Raudales-Banegas were read their Miranda Rights. Both
understood their rights and each provided a sworn statement

Mejia, a citizen of Mexico, stated his brother made the smuggling arrangements for $6,000 USD.
According to Mejia, he crossed into the United States on a raft with two other people. Before
crossing, Mcj ia was described landmarks and given directions on where to go. According to Mejia,
they were sent without a foot guide. While making their way, they encountered and joined together
with three other subjects in the brush. Mejia claimed he was also being guided over the phone. Mej ia
was told that a red pickup truck was going to pick- them up. Mejia then waited until the truck
showed up an_d they all boarded.

Mej ia identified Sandoval, through a photo lineup,' as the driver ofthe pickup truck,

Raudalcs, a citizen of Honduras, stated he crossed into the United States on a ran with two other
persons. Raudales claimed they used a white blimp in the sky as a guide. Raudales was also given
directions and the raiter told them a red pickup truck would be picking them up. According to
Raudales, they were hiding when they encountered three more persons. Raudales was told by
someone in the group to come out because the truck arrived. Raudales remembers that the driver
told them to get on fast and board` 111 the back of the truck bed. 1

Raudales identified Sandoval, through a photo lineup, as the driver ofthc pickup truck.

Page 2

